Citation Nr: 0842632	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-26 272	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel






INTRODUCTION

The veteran had active duty service from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Winston-Salem, North Carolina, which denied service 
connection for hypertension.  
 
Although the RO also certified for appeal a service 
connection claim for heart murmur, a substantive appeal VA-
Form 9 was not filed with respect to the heart murmur claim.  
A November 2008 statement was received from the veteran's 
representative addressing the service connection claim for 
heart murmur, but this was well after the one-year time frame 
for appealing the November 2004 rating decision and more than 
60 days after the September 2005 statement of the case 
addressing this claim.  Therefore, this matter is not in 
appellate status and is referred to the RO. See 38 C.F.R. 
§§ 20.200, 20.202.


FINDINGS OF FACT

Hypertension was not manifested during the veteran's active 
duty service or for 
many years thereafter, nor is hypertension otherwise related 
to such service.


CONCLUSION OF LAW

Hypertension was neither incurred in nor aggravated by active 
duty service, nor 
may it be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated in September 
2003 and May 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant 
provided in September 2003 was prior to the initial 
unfavorable decision in January 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, the May 2006 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  While this 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was not subsequently 
readjudicated but no additional evidence was submitted.  No 
fundamental unfairness has been shown as a result of the 
untimely notification.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes the service 
medical records, VA treatment records, private treatment 
records, and lay evidence.  A medical opinion was not 
provided in this case.  As discussed below, however, there is 
no medical evidence that the veteran's hypertension was 
incurred in service.  Under these circumstances, VA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  The veteran has identified additional 
private treatment but has indicated that these records are 
unavailable.  A private physician also responded to VA's 
requests that the identified records could not be located.  
No additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for hypertension.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that his hypertension is related to his 
service noting that he was hospitalized in 1971 for pain and 
sweating and was told he had high blood pressure by a 
physician.  He submitted statements from his wife and friends 
supporting his claim and the symptoms he experienced and 
hospitalization in the 1970's.  He also submitted a statement 
from a private physician noting that he treated the veteran 
in the 1970's for hypertension.

Service medical records for the entirety of the veteran's 
service are silent for any complaints, treatments, or 
diagnosis of hypertension.  A September 1968 medical record 
shows the veteran answered, no, to the question of whether a 
physician had ever told him he had high blood pressure.  In 
the medical history portion of the November 1969 service exit 
examination, the veteran also specifically checked, no, when 
asked whether he had high or low blood pressure.  In the 
medical examination portion, the examiner recorded the 
veteran's blood pressure as 108/62 and provided no indication 
that the veteran had high blood pressure.  

The post-service medical records show no complaints, 
treatments, or diagnosis of hypertension within the one year 
period following service.  The first noted incident of 
hypertension apparently resulted in a five day hospital stay 
in January 1971.  A hospital biographic card was submitted 
showing private hospital treatment from January 5, 1971 to 
January 9, 1971 but does not reflect treatment for 
hypertension.  Although VA does not possess all of the 
records for this stay, even accepting the veteran's and other 
witnesses' statements that it dealt with hypertension, the 
hospital stay is still outside the one year presumptive 
period.  The veteran left service in November 1969 and did 
not proceed to have treatment until January 1971.  

Later post-service medical records address hypertension, but 
fail to include any opinion connecting the hypertension to 
the veteran's service.  After the 1971 hospital stay, for 
which we only have the veteran's biographic card, 
hypertension is not addressed again until a September 1992 
private emergency room visit.  The next records of 
hypertension are examinations by private physicians from 
August 2001 to December 2001.  VA medical records dated from 
2003 to 2004 continue to show diagnoses of hypertension.  A 
December 2003 VA medical record notes subjective complaints 
of hypertension since 1969 but the medical records do not 
support this assertion.  Again, all of these records indicate 
that the veteran suffers from hypertension, although none of 
them provide any indication that the hypertension may be 
related to service. 

Although the veteran has argued that his current hypertension 
is related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's hypertension and service.  The first 
treatment for hypertension was noted to be in 1971, which is 
two years after discharge from service.  So service 
connection is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Additionally, after the veteran's 
reported hospitalization in 1971, there is no medical 
evidence of continuity of symptomatology of hypertension 
until 1992, which is more than 20 years later.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).   

After reviewing the totality of the evidence, the Board is 
compelled to conclude that the preponderance of the evidence 
is against this claim. The benefit-of-the-doubt doctrine 
therefore does not apply, and the claim for service 
connection for hypertension must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


